FILED:   May 27, 1997

                              PUBLISHED

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 94-1219




Catherine W. Griffin,

                                             Plaintiff - Appellant,

          versus

Medtronic, Incorporated,

                                                 Defendant - Appellee.




                              O R D E R



     On April 30, 1996, this court affirmed in part and reversed in

part the district court's opinion granting Medtronic, Inc.'s motion

for summary judgment.    See Griffin v. Medtronic, Inc., 82 F.3d 79
(4th Cir. 1996). The Supreme Court granted certiorari and vacated

this court's judgment for further consideration in light of

Medtronic, Inc. v. Lohr, 518 U.S. ___, 116 S. Ct. 2240 (1996). See
Griffin v. Medtronic, Inc. , ___ U.S. ___, 117 S. Ct. 939 (1997).

     Expressing no opinion on the ultimate decision, and after re-

viewing Lohr and, as well, our decision in Duvall v. Bristol-Myers-

Squibb Co., 103 F.3d 324 (4th Cir. 1996), another case remanded to
us in view of Lohr, we think it better to remand as to each of the

five counts in the Griffin complaint, as named on page two of our

slip opinion in this case, and to require their reconsideration

under Lohr and Duvall, supra.
     It is so ORDERED.

     Entered at the direction of Senior Judge Michael, with the

concurrence of Judge Widener and Judge Motz.




                                   ______________________________
                                                 CLERK